Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a fourth Office Action on the Merits. Claims 1-20, as amended 20 MAY 2022 are pending and have been considered as follows:

Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.

Claim(s) 1-3, 8-16, and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US 9933091 B2 in view of Bechtel US 5625996 A
As per claim 1 Tanaka teaches a fireproof covered structure for a penetration part (see opening in 6, FIG. 16) having a length through one of 
a fire prevention section forming member of a building and 
a fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) of the building, to fireproof the penetration part (see opening in 6, FIG. 16), comprising: 
a tubular (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material (substrate 6, FIG. 16) forming a continuous inner peripheral surface along substantially all (see "continuous inner peripheral surface along substantially all" from left to right, FIG. 16) of the length of the penetration part (see opening in 6, FIG. 16) penetrating (see "penetrating" from left to right, FIG. 16) through the one of 
the fire prevention section forming member and 
the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title), 
the tubular (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material (substrate 6, FIG. 16) formed to have a tubular (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) shape by stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) a plurality of gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (substrate layers 2 and 6, FIG. 16) in a thickness direction and unitarily connecting the plurality of gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (see composition layer 1, substrate layers 2 and 6, recognized as "unitarily connected", FIG. 16).
However, Tanaka fails to explicitly disclose:
a wooden building
Bechtel teaches a wooden beam capable of inclusion in the assembly of Tanaka, thereby rendering Tanaka w "wooden building', specifically:
a wooden building (see "Wood Box Beam" title)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the assembly of Tanaka in a stud wall as taught by Bechtel as an obvious design choice in order to form a building of desired material as is common in the art.

As per claim 2 Tanaka in view of Bechtel teaches the limitation according to claim 1 and Tanaka further discloses wherein the plurality of gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) are annular (see FIG. 9; this is considered exemplary) gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16). 

As per claim 3 Tanaka in view of Bechtel teaches the limitation according to claim 2 and Tanaka further discloses wherein the plurality of gypsum board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) are cut out from gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) but fails to explicitly disclose:
gypsum boards of thicknesses of 9.5 mm to 25.5 mm. 
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Tanaka in view of Bechtel by making the elements have any dimensions —including thicknesses of 9.5 mm to 25.5 mm—as an obvious design choice in order to protect the assembly with any sized device and because changes in size/proportion do not constitute a patentable difference.

As per claim 8 Tanaka in view of Bechtel teaches the limitation according to claim 3 and Tanaka further discloses wherein the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) are ring-shaped (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16), and the tubular (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material (substrate 6, FIG. 16) is a cylindrical (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material. 

As per claim 9 Tanaka in view of Bechtel teaches the limitation according to claim 8 and Tanaka further discloses wherein the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) includes a structural member (hollow wall 42, FIG. 16) that serves as a load supporting layer (hollow wall compartment 42 and incombustible material 50, FIG. 16) and a covering member (outer layers of 42, left and right side, FIG. 16) that is disposed to cover a surface of the structural member (hollow wall 42, FIG. 16) and serves as a burning margin layer (see FIG. 16), 3Serial No.: 16/771,882 
the penetration part (see opening in 6, FIG. 16) is opened (see opening between 42 and 30, FIG. 16) to intersect a boundary portion (see "boundary portion" between 42 and 30, FIG. 16) between the structural member (hollow wall 42, FIG. 16) and the covering member (outer layers of 42, left and right side, FIG. 16), and 
the tubular (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material (substrate 6, FIG. 16) that is formed by stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) is inserted into and attached (see "By filling the gap… a penetration structure… can be obtained" 26:45; this is recognized as "inserted into and attached" as broadly claimed because the resin expands to fill the gap, creating an interference fit) to the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) such that a connecting portion (see "connecting portion" proximate pin 8, FIG. 10) that connects the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) that are adjacent to one another in a stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) direction is disposed at the boundary portion (see "boundary portion" between 42 and 30, FIG. 16) between the structural member (hollow wall 42, FIG. 16) and the covering member (outer layers of 42, left and right side, FIG. 16), or at a portion close to the boundary portion (see FIG. 16; the "connecting portion" proximate pin 8 in FIG. 10 would be inherently "close" to a boundary portion —as broadly claimed— on either the left or right side of the assembly in FIG. 16). 

As per claim 10 Tanaka in view of Bechtel teaches the limitation according to claim 9 and Tanaka further discloses wherein the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) is a fireproof structural member, 
the fireproof structural member includes the structural member (hollow wall 42, FIG. 16) that serves as the load supporting layer (hollow wall compartment 42 and incombustible material 50, FIG. 16) and a pair of covering members (outer layers of 42, left and right side, FIG. 16)  that are disposed to cover two side faces of the structural member (hollow wall 42, FIG. 16) and serve as burning margin layers, 
the penetration part (see opening in 6, FIG. 16) being opened (see opening between 42 and 30, FIG. 16) to intersect two boundary portions between the structural member (hollow wall 42, FIG. 16) and the covering members (outer layers of 42, left and right side, FIG. 16), and 
the tubular (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material (substrate 6, FIG. 16) that is formed by stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) is inserted into and attached (see "By filling the gap… a penetration structure… can be obtained" 26:45; this is recognized as "inserted into and attached" as broadly claimed because the resin expands to fill the gap, creating an interference fit) to the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) such that two connecting portions (see "connecting portion" proximate pin 8, FIG. 10) that connect the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) that are adjacent to one another in the stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) direction are disposed at the two boundary portions (see "boundary portion" between 42 and 30, FIG. 16) between the structural member (hollow wall 42, FIG. 16) and the covering members (outer layers of 42, left and right side, FIG. 16), or at portions close to the two boundary portions (see "boundary portion" between 42 and 30, FIG. 16).  Bechtel teaches the fireproof structural member is a fireproof beam (FIG. 8). 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the fireproof compartment of Tanaka in view of Bechtel by substituting the fireproof structural member being a beam as taught by Bechtel as an obvious design choice in order to provide fire resistance to a structure.

As per claim 11 Tanaka in view of Bechtel teaches the limitation according to claim 2 and Tanaka further discloses wherein the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) are ring-shaped (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16), and the tubular (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material (substrate 6, FIG. 16) is a cylindrical (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material. 

As per claim 12 Tanaka in view of Bechtel teaches the limitation according to claim 11 and Tanaka further discloses wherein 
the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) includes a structural member (hollow wall 42, FIG. 16) that serves as a load supporting layer (hollow wall compartment 42 and incombustible material 50, FIG. 16) and a covering member (outer layers of 42, left and right side, FIG. 16) that is disposed to cover a surface of the structural member (hollow wall 42, FIG. 16) and serves as a burning margin layer, 
the penetration part (see opening in 6, FIG. 16) is opened (see opening between 42 and 30, FIG. 16) to intersect a boundary portion (see "boundary portion" between 42 and 30, FIG. 16) between the structural member (hollow wall 42, FIG. 16) and the covering member (outer layers of 42, left and right side, FIG. 16), and 4Serial No.: 16/771,882 
the tubular (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material (substrate 6, FIG. 16) that is formed by stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) is inserted into and attached (see "By filling the gap… a penetration structure… can be obtained" 26:45; this is recognized as "inserted into and attached" as broadly claimed because the resin expands to fill the gap, creating an interference fit) to the penetration part (see opening in 6, FIG. 16) such that a connecting portion (see "connecting portion" proximate pin 8, FIG. 10) that connects the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) that are adjacent to one another in a stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) direction is disposed at the boundary portion (see "boundary portion" between 42 and 30, FIG. 16) between the structural member (hollow wall 42, FIG. 16) and the covering member (outer layers of 42, left and right side, FIG. 16), or at a portion close to the boundary portion (see FIG. 16; the "connecting portion" proximate pin 8 in FIG. 10 would be inherently "close" to a boundary portion —as broadly claimed— or either the left or right side of the assembly in FIG. 16). 

As per claim 13 Tanaka in view of Bechtel teaches the limitation according to claim 12 and Tanaka further discloses wherein the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) is a fireproof structural member,
the fireproof structural member includes the structural member (hollow wall 42, FIG. 16) that serves as the load supporting layer (hollow wall compartment 42 and incombustible material 50, FIG. 16) and a pair of covering members (outer layers of 42, left and right side, FIG. 16)  that are disposed to cover two side faces (see left and right side faces of wall 42, FIG. 16) of the structural member (hollow wall 42, FIG. 16) and serve as burning margin layers, the penetration part (see opening in 6, FIG. 16) being opened (see opening between 42 and 30, FIG. 16) to intersect two boundary portions (see "boundary portion" between 42 and 30, FIG. 16) between the structural member (hollow wall 42, FIG. 16) and the covering members (outer layers of 42, left and right side, FIG. 16), and 
the tubular (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material (substrate 6, FIG. 16) that is formed by stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) is inserted into and attached (see "By filling the gap… a penetration structure… can be obtained" 26:45; this is recognized as "inserted into and attached" as broadly claimed because the resin expands to fill the gap, creating an interference fit) to the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) such that two connecting portions (see "connecting portion" proximate pin 8, FIG. 10) that connect the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) that are adjacent to one another in the stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) direction are disposed at the two boundary portions (see "boundary portion" between 42 and 30, FIG. 16) between the structural member (hollow wall 42, FIG. 16) and the covering members (outer layers of 42, left and right side, FIG. 16), or at portions close (see FIG. 16; the "connecting portion" proximate pin 8 in FIG. 10 would be inherently "close" to a boundary portion the left and right side of the assembly in FIG. 16) to the two boundary portions (see "boundary portion" between 42 and 30, FIG. 16). Bechtel teaches the fireproof structural member is a fireproof beam (FIG. 8). 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the fireproof compartment of Tanaka in view of Bechtel by substituting the fireproof structural member being a beam as taught by Bechtel as an obvious design choice in order to provide fire resistance to a structure.

As per claim 14 Tanaka in view of Bechtel teaches the limitation according to claim 1 and Tanaka further discloses wherein the plurality of gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) are cut out from gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) boards of thicknesses of 9.5 mm to 25.5 mm.  Tanaka in view of Bechtel fails to explicitly disclose:
gypsum boards of thicknesses of 9.5 mm to 25.5 mm. 
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Tanaka in view of Bechtel by making the elements have any dimensions —including thicknesses of 9.5 mm to 25.5 mm—as an obvious design choice in order to protect the assembly with any sized device and because changes in size/proportion do not constitute a patentable difference.

As per claim 15 Tanaka in view of Bechtel teaches the limitation according to claim 14 and Tanaka further discloses wherein the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) includes a structural member (hollow wall 42, FIG. 16) that serves as a load supporting layer (hollow wall compartment 42 and incombustible material 50, FIG. 16) and a covering member (outer layers of 42, left and right side, FIG. 16) that is disposed to cover a surface of the structural member (hollow wall 42, FIG. 16) and serves as a burning margin layer, the penetration part (see opening in 6, FIG. 16) is opened (see opening between 42 and 30, FIG. 16) to intersect a boundary portion (see "boundary portion" between 42 and 30, FIG. 16) between the structural member (hollow wall 42, FIG. 16) and the covering member (outer layers of 42, left and right side, FIG. 16), and 
the tubular (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material (substrate 6, FIG. 16) that is formed by stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) is inserted into and attached (see "By filling the gap… a penetration structure… can be obtained" 26:45; this is recognized as "inserted into and attached" as broadly claimed because the resin expands to fill the gap, creating an interference fit) to the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) such that a connecting portion (see "connecting portion" proximate pin 8, FIG. 10) that connects the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) that are adjacent to one another in a stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) direction 5Serial No.: 16/771,882 is disposed at the boundary portion (see "boundary portion" between 42 and 30, FIG. 16) between the structural member (hollow wall 42, FIG. 16) and the covering member (outer layers of 42, left and right side, FIG. 16), or at a portion close to the boundary portion (see FIG. 16; the "connecting portion" proximate pin 8 in FIG. 10 would be inherently "close" to a boundary portion —as broadly claimed— or either the left or right side of the assembly in FIG. 16). 

As per claim 16 Tanaka in view of Bechtel teaches the limitation according to claim 15 and Tanaka further discloses wherein the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) is a fireproof structural member, 
the fireproof structural member includes the structural member (hollow wall 42, FIG. 16) that serves as the load supporting layer (hollow wall compartment 42 and incombustible material 50, FIG. 16) and a pair of covering members (outer layers of 42, left and right side, FIG. 16)  that are disposed to cover two side faces of the structural member (hollow wall 42, FIG. 16) and serve as burning margin layers, the penetration part (see opening in 6, FIG. 16) being opened (see opening between 42 and 30, FIG. 16) to intersect two boundary portions (see "boundary portion" between 42 and 30, FIG. 16) between the structural member (hollow wall 42, FIG. 16) and the covering members (outer layers of 42, left and right side, FIG. 16), and 
the tubular (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material (substrate 6, FIG. 16) that is formed by stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) being inserted into and attached (see "By filling the gap… a penetration structure… can be obtained" 26:45; this is recognized as "inserted into and attached" as broadly claimed because the resin expands to fill the gap, creating an interference fit) to the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) such that two connecting portions (see "connecting portion" proximate pin 8, FIG. 10) that connect the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) that are adjacent to one another in the stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) direction are disposed at the two boundary portions (see "boundary portion" between 42 and 30, FIG. 16) between the structural member (hollow wall 42, FIG. 16) and the covering members (outer layers of 42, left and right side, FIG. 16), or at portions close to the two boundary portions (see "boundary portion" between 42 and 30, FIG. 16). Bechtel teaches the fireproof structural member is a fireproof beam (FIG. 8). 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the fireproof compartment of Tanaka in view of Bechtel by substituting the fireproof structural member being a beam as taught by Bechtel as an obvious design choice in order to provide fire resistance to a structure.

As per claim 18 Tanaka in view of Bechtel teaches the limitation according to claim 1 and Tanaka further discloses wherein the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) are ring-shaped (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16), and the tubular (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material (substrate 6, FIG. 16) is a cylindrical (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material. 

As per claim 19 Tanaka in view of Bechtel teaches the limitation according to claim 1 and Tanaka further discloses wherein 
the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) includes a structural member (hollow wall 42, FIG. 16) that serves as a load supporting layer (hollow wall compartment 42 and incombustible material 50, FIG. 16) and a covering member (outer layers of 42, left and right side, FIG. 16) that is disposed to cover a surface of the structural member (hollow wall 42, FIG. 16) and serves as a burning margin layer, the penetration part (see opening in 6, FIG. 16) is opened (see opening between 42 and 30, FIG. 16) to intersect a boundary portion (see "boundary portion" between 42 and 30, FIG. 16) between the structural member (hollow wall 42, FIG. 16) and the covering member (outer layers of 42, left and right side, FIG. 16), and 
the tubular (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material (substrate 6, FIG. 16) that is formed by stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) is inserted into and attached (see "By filling the gap… a penetration structure… can be obtained" 26:45; this is recognized as "inserted into and attached" as broadly claimed because the resin expands to fill the gap, creating an interference fit) to the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) such that a connecting portion (see "connecting portion" proximate pin 8, FIG. 10) 6Serial No.: 16/771,882 that connects the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) that are adjacent to one another in a stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) direction is disposed at the boundary portion (see "boundary portion" between 42 and 30, FIG. 16) between the structural member (hollow wall 42, FIG. 16) and the covering member (outer layers of 42, left and right side, FIG. 16), or at a portion close to the boundary portion (see FIG. 16; the "connecting portion" proximate pin 8 in FIG. 10 would be inherently "close" to a boundary portion —as broadly claimed— or either the left or right side of the assembly in FIG. 16). 


As per claim 20 Tanaka in view of Bechtel teaches the limitation according to claim 19 and Tanaka further discloses wherein 
the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) is a fireproof structural member, 
the fireproof structural member includes the structural member (hollow wall 42, FIG. 16) that serves as the load supporting layer (hollow wall compartment 42 and incombustible material 50, FIG. 16) and a pair of covering members (outer layers of 42, left and right side, FIG. 16)  that are disposed to cover two side faces of the structural member (hollow wall 42, FIG. 16) and serve as burning margin layers, the penetration part (see opening in 6, FIG. 16) being opened (see opening between 42 and 30, FIG. 16) to intersect two boundary portions (see "boundary portion" between 42 and 30, FIG. 16) between the structural member (hollow wall 42, FIG. 16) and the covering members (outer layers of 42, left and right side, FIG. 16), and 
the tubular (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material (substrate 6, FIG. 16) that is formed by stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) is inserted into and attached (see "By filling the gap… a penetration structure… can be obtained" 26:45; this is recognized as "inserted into and attached" as broadly claimed because the resin expands to fill the gap, creating an interference fit) to the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) such that two connecting portions (see "connecting portion" proximate pin 8, FIG. 10) that connect the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) that are adjacent to one another in the stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) direction are disposed at the two boundary portions (see "boundary portion" between 42 and 30, FIG. 16) between the structural member (hollow wall 42, FIG. 16) and the covering members (outer layers of 42, left and right side, FIG. 16), or at portions close to the two boundary portions (see "boundary portion" between 42 and 30, FIG. 16). Bechtel teaches the fireproof structural member is a fireproof beam (FIG. 8). 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the fireproof compartment of Tanaka in view of Bechtel by substituting the fireproof structural member being a beam as taught by Bechtel as an obvious design choice in order to provide fire resistance to a structure.

Claim(s) 4-6, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Bechtel as applied to claim 3 above and further in view of Yasaee US 9682527 B2.
As per claim 4 Tanaka in view of Bechtel teaches the limitation according to claim 3, and Tanaka further discloses wherein the plurality of gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) are stacked and unitarily connected (see "unitarily connected", FIG. 16) to form the tubular (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material (substrate 6, FIG. 16) by being fixed to each other using fasteners (see pin 8, FIG. 10; see also "pin, a screw, a tacker, a stapler, adhesive tape, etc." 22:26; this is recognized as exemplary) . 
Tanaka in view of Bechtel fails to explicitly disclose:
the pin is a metal fastener
Yasaee teaches a metal pin for binding laminate composites, specifically:
the pin is a metal fastener (metal pin 3, FIG. 4) 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Tanaka in view of Bechtel by substituting metal in the fasteners as taught by Yasaee in order to resist separation in in both lateral and vertical directions.

As per claim 5 Tanaka in view of Bechtel in view of Yasaee teaches the limitation according to claim 4, and Tanaka further discloses wherein the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) are ring-shaped (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16), and the tubular (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material (substrate 6, FIG. 16) is a cylindrical (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material. 

As per claim 6 Tanaka in view of Bechtel in view of Yasaee teaches the limitation according to claim 5, and Tanaka further discloses wherein the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) includes a structural member (hollow wall 42, FIG. 16) that serves as a load supporting layer (hollow wall compartment 42 and incombustible material 50, FIG. 16) and a covering member (outer layers of 42, left and right side, FIG. 16) that is disposed to cover a surface of the structural member (hollow wall 42, FIG. 16) and serves as a burning margin layer,
the penetration part (see opening in 6, FIG. 16) is opened (see opening between 42 and 30, FIG. 16) to intersect a boundary portion (see "boundary portion" between 42 and 30, FIG. 16) between the structural member (hollow wall 42, FIG. 16) and the covering member (outer layers of 42, left and right side, FIG. 16), and 
the tubular (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material (substrate 6, FIG. 16) that is formed by stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) is inserted into and attached (see "By filling the gap… a penetration structure… can be obtained" 26:45; this is recognized as "inserted into and attached" as broadly claimed because the resin expands to fill the gap, creating an interference fit) to the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) such that a connecting portion (see "connecting portion" proximate pin 8, FIG. 10) that connects the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) that are adjacent to one another in a stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) direction is disposed at the boundary portion (see "boundary portion" between 42 and 30, FIG. 16) between the structural member (hollow wall 42, FIG. 16) and the covering member (outer layers of 42, left and right side, FIG. 16), or at a portion close to the boundary portion (see FIG. 16; the "connecting portion" proximate pin 8 in FIG. 10 would be inherently "close" to a boundary portion —as broadly claimed— or either the left or right side of the assembly in FIG. 16). 

As per claim 7 Tanaka in view of Bechtel in view of Yasaee teaches the limitation according to claim 6 and Tanaka further discloses wherein the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) is a fireproof beam,
the fireproof beam includes the structural member (hollow wall 42, FIG. 16) that serves as the load supporting layer (hollow wall compartment 42 and incombustible material 50, FIG. 16) and a pair of covering members (outer layers of 42, left and right side, FIG. 16)  that are disposed to cover two side faces of the structural member (hollow wall 42, FIG. 16) and serve as burning margin layers, the penetration part (see opening in 6, FIG. 16) being opened (see opening between 42 and 30, FIG. 16) to intersect two boundary portions (see "boundary portion" between 42 and 30, FIG. 16) between the structural member (hollow wall 42, FIG. 16) and the covering members (outer layers of 42, left and right side, FIG. 16), and 
the tubular (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material (substrate 6, FIG. 16) that is formed by stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) is inserted into and attached (see "By filling the gap… a penetration structure… can be obtained" 26:45; this is recognized as "inserted into and attached" as broadly claimed because the resin expands to fill the gap, creating an interference fit) to the fireproof constructional member ("Penetration Structure For Fireproof Compartment", title) such that two connecting portions (see "connecting portion" proximate pin 8, FIG. 10) that connect the gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) that are adjacent to one another in the stacking (see layers 1, 2, and 6, FIG. 16; these are recognized as a forming a shape by stacking, as broadly claimed) direction are disposed at the two boundary portions (see "boundary portion" between 42 and 30, FIG. 16) between the structural member (hollow wall 42, FIG. 16) and the covering members (outer layers of 42, left and right side, FIG. 16), or at portions close to the two boundary portions (see "boundary portion" between 42 and 30, FIG. 16). Bechtel teaches the fireproof structural member is a fireproof beam (FIG. 8). 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the fireproof compartment of Tanaka in view of Bechtel in view of Yasaee by substituting the fireproof structural member being a beam as taught by Bechtel as an obvious design choice in order to provide fire resistance to a structure.

As per claim 17 Tanaka in view of Bechtel teaches the limitation according to claim 1, and Tanaka further discloses wherein the plurality of gypsum (see "the substrate layer contains… inorganic" 4:61 and "The inorganic filler is… gypsum" 17:9) board pieces (composition layer 1, substrate layers 2 and 6, FIG. 16) are stacked and unitarily connected (see "unitarily connected", FIG. 16) to form the tubular (see shape of layer 1, substrate layer 2, sheet 100, FIG. 9; this is considered exemplary) fireproof material (substrate 6, FIG. 16) by being fixed to each other using fasteners (see pin 8, FIG. 10), but fails to explicitly disclose:
metal fasteners
Yasaee teaches a metal pin for binding laminate composites, specifically:
metal fasteners (metal pin 3, FIG. 4; note "As will be appreciated, it will be usual to reinforce a laminated composite structure 12 in this way by the use of a plurality of reinforcing pins 3" 5:21).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Tanaka in view of Bechtel by substituting metal in the fasteners as taught by Yasaee in order to resist separation in in both lateral and vertical directions.

Response to Arguments
Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's arguments filed 20 MAY 22 have been fully considered but they are not persuasive.
As per the argument (p. 10):
Applicant respectfully requests that the next Office Action does not repeat the rejection of the claims over Gohlke et al., Moench and U.S. Patent Application Publication No. 2001/0001355 by Shimizu, as in the July 30, 2021 Office Action, and then assert that in this Amendment, "Applicant's ... arguments do not apply to any of the references being used in the current rejection" (February 28, 2022 Office Action, page 16, lines 1-3), by ignoring the arguments made in the Request for Reconsideration filed September 22, 2021 and the Appeal Brief filed November 24, 2021. The Examiner's attention is respectfully directed to the September 22, 2021 Request for Reconsideration and the November 24, 2021 Appeal Brief for the reasons that the claims distinguish over Gohlke et al., Moench and Shimizu.
the Examiner submits the amendments to the claims as filed 22 SEP. 2021 and 20 MAY 2022 necessitated new grounds for rejection when the previous arguments presented different interpretations based on claims which did not previously positively claim different features. The references were interpreted differently based on different interpretations of the claims. The previous arguments were considered moot based on the fireproof constriction or forming members being claimed differently.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a) . 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571) 270-5730. The examiner can normally be reached on Monday - Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) . If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635